DILLARD, Judge,
concurring specially.
While I agree with the majority’s conclusion that the juvenile court could have found that present clear and convincing evidence warranted the termination of the natural mother’s parental rights, I do not entirely agree with its underlying reasoning and therefore specially concur in the judgment of the Court.
*671Specifically, I do not agree with the majority’s suggestion that a natural parent’s rights can be terminated merely because the mother failed to satisfy certain elements of the State’s reunification plan (e.g., securing stable employment and housing), or because she was not financially or emotionally capable of parenting her child at the time of the termination hearing.15 I likewise do not approve of the majority’s reliance “on generalized notions of permanency as a basis for terminating parental rights.”16 As I have previously explained,
[w]hile I do not quibble with the general proposition that children need permanency (or, for that matter, the corollary that long-term foster care can have ill effects), I find it troubling that many of our prior decisions upholding the termination of parental rights appear to rely, in part, on such generalizations without specifically tying them to particularized findings of fact, even though we have repeatedly held that a juvenile court is required to make explicit findings of fact that the child at issue — rather than some hypothetical child placed in the subject child’s situation —will suffer or is likely to suffer serious harm as a result of the continued deprivation.17
Nevertheless, I do agree with the majority that the juvenile court was correct in terminating the mother’s parental rights because the record evidence shows, clearly and convincingly, that the ongoing parental relationship between the mother and A. E. S. is likely to cause the child serious, actual harm if permitted to continue. As the majority notes, the mother “made no effort during the 16 months in which A. E. S. was in foster care to contact him or the Department.”
As our Supreme Court has previously explained, it is one thing if a parent desires to care for his or her child but simply lacks the financial wherewithal or emotional capability to do so, and quite another for a parent to willfully disregard or abandon his or her parental duties.18 Because I believe that the case sub judice is far closer to falling into the latter category rather than the former, I agree that termination of the mother’s parental rights was constitutionally and statutorily permissible.
*672Decided July 7, 2011.
Cynthia A. Lain, for appellant.
Samuel S. Olens, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Penny Hannah, Assistant Attorney General, for appellee.

 See In the Interest of M. M. S., 308 Ga. App. 614, 626 (708 SE2d 570) (2011) (Dillard, J., concurring specially).


 In the Interest of J. E., 309 Ga. App. 51, 66 (711 SE2d 5) (2011) (Dillard, J., dissenting).


 Id.


 See Thorne v. Padgett, 259 Ga. 650, 651 (386 SE2d 155) (1989).